STONE, J.
The present record presents another of the hardships, which have grown out of erroneous rulings in reference to Confederate transactions.—Nelson v. Boynton, 54 Ala. 368; Baker, Lawler & Oo. v. Pool, 56 Ala. 14. Over such hardships we can exert no power. They present strong claims for concession, compromise and adjustment, graduated by a scale approximating true values.
The judgment rendered in the original cause of Nice, Administrator, v. "Wright, Hays and Roberts, like all other judgments rendered by courts of competent jurisdiction, is forever conclusive between the parties, unless reversed, or assailed on grounds not presented in this record.—Baker v. Pool, supra; Bole v. Stickney, 36 Ala. 482; 2 Brick. Dig. 145 ; Ib. 466, § 33.
Neither is there anything in the argument that the proceeding against Mrs. Wright’s statutory separate estate, and its condemnation, is a merger therein of the original judgment. In truth, the order condemning Mrs. Wright’s property, was in no sense a judgment against her. The jirdgment against Wright, her husband, and his sureties was not the consideration on which the latter judgment was rendered. It was only a jurisdictional predicate, on which to found the proceedings for condemnation. It furnished no evidence of the liability of the statutory separate estate. . That had to be proved, as in other actions at law; and. on proper proof, a condemnation of the separate property would follow, although the proof of liability fell far short of the amount of the judgment against the husband. This grows out of the fact, that while the husband is liable for the whole amount of the debt contracted, the estate of the wife can be charged only to the extent specified in the statute. Cheatham v. Newman, 59 Ala. 547; McMillan v. Hurt, 35 Ala. 665; Wright v. Preston, 55 Ala. 570; Wright v. Rice, 56 Ala. 43; Lee v. Tannenbaum, 62 Ala. 501. As well contend that a judgment in garnishment is a merger of the judgment against the defendant in execution, or that a judgment condemning property, levied on under ancillary attachment, merged the judgment rendered in the suit, in aid of which it was sued out. All such suits are but aids in the collection of the principal debt, and are payment only when, and to the extent such auxiliary suits are made available.
The judgment of the Circuit Court is affirmed.